Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Status of Claims
Due to communications filed 1/22/20, the following is a non-final first office action.  Claims 1-21 are pending in this application and are rejected as follows.  
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1-21 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	With regard to the present claims 1-21, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.  In addition, the claim recites a judicial exception.  The claims as a whole recite a method of Mental Processes. The claimed invention is a method that allows for access and update of electronic cargo records, which are concepts performed in the human mind (including an observation, evaluation, judgement and/or opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the Mental Processes grouping. Thus, the claim recites an abstract idea. 
Furthermore, the claims are not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of accessing, and updating cargo information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing cargo records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
Finally, the claims do not recite an inventive concept.  As noted previously, the claim as a whole merely describes how to generally “apply” the concept of accessing and updating information related to cargo records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 11 recites the limitation " driver availability information ".  There is insufficient antecedent basis for this limitation in the claim.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13, 15-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al (CA 2910842 A1), and further in view of Borgerson et al (CA 2728216 A1).
As per claim 1, Robert et al discloses:
determining a time when a cargo tractor is scheduled to be available, ([0010]… dynamically transmitting estimated time of arrival data when the unit is within the predetermined distance);
determining a location where the cargo tractor is scheduled to be available, ([0010] a vehicle location module capable of receiving a global positioning system signal and transmitting the global positioning system signal to a remote processor for determining a location of a transportation unit);
determining characteristics of a cargo trailer coupled to the cargo tractor, ([0026]…tractor identification and associated information of the tractor (i.e., location, tire pressure, maintenance, communication, and/or emergency/collision notification); the trailer identification and associated information of the trailer (i.e., location, tire pressure, maintenance, communication, etc.); dolly identification and associated information; and unit location, arrivals and departures);
determining an available number of hours left to drive for a driver associated with the cargo tractor, ([0010]…dynamically transmitting estimated time of arrival data when the unit is within the predetermined distance; automatically announcing an arrival of a transportation unit
at a point of interest when the unit is within the predetermined distance); and
Robert et al does not disclose the following:
aggregating time information, location information, cargo trailer characteristic information, and driver availability information for multiple cargo vehicles in a database.
However, Borgerson et al (CA 2728216 A1) discloses in the Abstract: This invention provides a global strategic picture of commodity movements generated by tracking ships from satellite and other sources and then combining ship location and movement information with at least one other data set, such as vessel, port, cargo, weather, or market data. Ship positions are integrated with other data, such as vessel, port, cargo, weather, and market information, to create a global strategic picture of commodity flows; ALSO SEE Summary of the Invention:  A global strategic picture may then be generated by combining (i) ship movements gathered by satellite and other sources, with (ii)vessel, port, cargo, weather, market, and other data from existing sources, and (iii) a time history of these data sets…Typical variables that can be considered include, but are not limited to, the following: (1) the cargo capacity of each individual vehicle in the fleet, which is constrained by the cubic capacity and weight capacity of the vehicle and may vary between vehicles of the same class; (2) the different bulk products (e.g., grades of crude oil) being shipped and their densities; (3) the loading and discharging locations (e.g., ports), which can have different physical limitations (e.g., maximum draft, maximum vessel length and width, etc...); (4) the specific characteristics of each vehicle, such as draft and other parameters, that determine whether a vehicle can meet the constraints of the loading and discharging locations in the voyage; and (5) the different speed (e.g., laden speed and ballast speed) and fuel consumption of each vehicle. Preferably, all variables with appreciable affect on net margin are considered.
As per claim 2, Robert et al discloses:
wherein determining a time when a cargo tractor is scheduled to be available, determining a location where the cargo tractor is scheduled to be available, determining characteristics of a cargo trailer coupled to the cargo tractor, and determining an available number of hours left to drive for a driver associated with the cargo tractor are based on a driver answering questions presented on a user interface disposed in the cargo tractor, ([0025] Then, based upon the document type, the document can be routed to the appropriate software/server and, depending on the type of document, the driver can be requested to enter additional information about the document. …As one alternative, a graphical user interface, or keys, can be provided to allow the driver to indicate when a new document starts/stops and what document type is present. [0036] Then, based upon the document type, the document can be routed to the appropriate software/server and, depending on the type of document, the driver can be requested to enter additional information about the document…As one alternative, a graphical user interface, or keys, can be provided to allow the driver to indicate when a new document starts/stops and what document type is present; [0088] Shipping documentation is often received in paper form by the driver of truck from a customer at the time of pickup or otherwise while the driver is delivering his/her cargo. The documentation is generally associated with a package or item to be delivered given to the driver by a customer (or completed by the driver at the time of pickup). This documentation may be supplemented by the driver with remarks, weather conditions, corrections, additional details, package counts, and otherwise updated en route as applicable. Typically, such shipping documentation includes bills of lading, and the documentation may be one to several pages in length for each package or item to be separately delivered. The term "package" will be used herein to connote any item or cargo to be shipped. The driver may have a number of unique bar coded self-adhesive stickers with each unique bar code being replicated on two or more identical stickers…This information may include one or more of the following: the identification of the truck driver receiving the package, date of receipt, general location of receipt, identification of the truck, route information, or associate the shipment number with other known information, and the like.).
As per clam 3, Robert et al discloses:
wherein the questions are presented on the user interface at the start of at least one of:
a delivery haul; and a beginning of a driving day, ( [0025] Then, based upon the document type, the document can be routed to the appropriate software/server and, depending on the type of document, the driver can be requested to enter additional information about the document …Thus, it can be automatically determined when a new shipping document starts, and when what is being scanned is for a different shipment. As one alternative, a graphical user interface, or keys, can be provided to allow the driver to indicate when a new document starts/stops and what document type is present).

As per clam 4, Robert et al discloses:
wherein determining a time when a cargo tractor is scheduled to be available, determining a location where the cargo tractor is scheduled to be available, determining characteristics of a cargo trailer coupled to the cargo tractor, and determining an available number of hours left to drive for a driver associated with the cargo tractor are performed by analyzing log records from a computing device disposed in the cargo tractor, (Robert [0025] Additionally, codes on the document can be automatically detected and the page number of the document can be determined. Thus, it can be automatically determined when a new shipping document starts, and when what is being scanned is for a different shipment.)
As per claim 10, Robert et al discloses:
further comprising determining current global positioning information for the cargo tractor, ([0010] a vehicle location module capable of receiving a global positioning system signal and transmitting the global positioning system signal to a remote processor for determining a location of a transportation unit).
As per clam 11, this clam recites features similar to those of independent claim 1 and is therefore rejected for similar reasons.
As per claim 12, Robert et al discloses:
wherein the database and the availability determiner are at a remote location relative to the transceiver. (Robert  [0091] Remote processing).
As per claim 13, Robert et al discloses:
wherein the availability determiner collects information without user input.( [0025] Additionally, codes on the document can be automatically detected and the page number of the document can be determined. Thus, it can be automatically determined when a new shipping document starts, and when what is being scanned is for a different shipment).
As per claim 15, Robert et al discloses:
further comprising an encryption device to remove identifying information of the driver associated with the cargo tractor, ([0088] The driver may have a number of unique bar coded self-adhesive stickers with each unique bar code being replicated on two or more identical stickers. The driver will place one of these stickers on each package or item provided by the customer and another corresponding sticker will be placed in the upper-right-hand corner of the first page of the shipping documentation. These bar codes can be encoded in a machine readable format and are marked in a structured manner such that a bar code reader equipped with compatible software can readily identify various information from the bar code. This information may include one or more of the following: the identification of the truck driver receiving the package),
As per claim 16, Robert et al discloses:
 further comprising a user interface that allows third party access to the database following authentication, ([0002] The shipping industry consists primarily of three types of carriers, each offering services that satisfy different customer needs. There are small package carriers like Federal Express, United Parcel Service and others who pick up small packages, consolidate these packages into large loads, move them close to their destination point and then deliver the packages. At the opposite end of the shipping business are the large customers which fill entire trucks or trailer loads and are considered to be truck load shippers. The category in between the truck load shippers and the small package shippers are less-than-truckload (LTL) carriers. Similar to the UPS driver who collects and delivers many small packages during a business day, the less-than-truckload (LTL) carrier picks up freight from upwards of 20 different customers. This freight is typically destined to many different locations around the country). 


As per claim 17, Roberts et al discloses: 
wherein the database is updated based on updated outputs from the availability determiner,  ([0010]…dynamically transmitting estimated time of arrival data when the unit is within the predetermined distance; automatically announcing an arrival of a transportation unit at a point of interest when the unit is within the predetermined distance.
As per claim 18, this claim recites limitations similar to those of independent claim 1 and is therefore rejected for similar reasons.
As per claim 19, Robert et al discloses:
wherein the machine-readable storage medium comprises instructions to receive selection of one of the potential cargo tractors, ([0029] 2 Search and Selection Table - Key Criteria Close Proximity of equipment (trailer) to the shipment pick-up location Close proximity of the Truck/Driver combination to the trailer Equipment type (Specific or All) (for example, 53 ft refrig., 45 ft dry, 53 ft) States/Regions Serviced by Carrier Organization Pick-Up and Delivery Date Constraints Days of Service Constraints Sorted by Price or KPI (Shipper selects sort criteria) [0031] Carriers who use the information system, sometimes called "members," have full use of the asset management functionality of the system including the ability to allocate their assets for the future to make them available for shipper view and selection for a desired shipment of goods).
As per claim 21, this claim recites limitations similar to those of independent claim 1 and is therefore rejected for similar reasons.

Claims 5-9, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al (CA 2910842 A1), and further in view of Borgerson et al (CA 2728216 A1), and further in view of Hersh (US 20050278063 A1).
As per claim 5, Robert et al does not disclose the following:
wherein the database is a searchable database.
However, Hersh (US 20050278063 A1) discloses in: Abstract “The dynamic, predictive information system and method assigns shipping assets (drivers-tractors-trailers) from carriers to transport orders by shippers. Computer databases hold shipping asset data. Specific transport orders are electronically joined to specific driver-tractor-trailer combinations. A search and sort routine produces resulting records based upon proximity, trailer type, proximity of the joined driver-trailer combination, carrier service region and pick-up and delivery date constraints. The sort is by price or performance indicators which are pre-selected shipper ranges matched to historical shipping data from carrier”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hersh in the system of Robert et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


As per claim 6, Robert et al does not disclose the following:
receiving search criteria related to a load to be hauled; and based on the search criteria, identify a list of potential cargo tractors to haul the load.
However, Hersh (US 20050278063 A1) discloses in the Abstract “The dynamic, predictive information system and method assigns shipping assets (drivers-tractors-trailers) from carriers to transport orders by shippers. Computer databases hold shipping asset data. Specific transport orders are electronically joined to specific driver-tractor-trailer combinations. A search and sort routine produces resulting records based upon proximity, trailer type, proximity of the joined driver-trailer combination, carrier service region and pick-up and delivery date constraints. The sort is by price or performance indicators which are pre-selected shipper ranges matched to historical shipping data from carriers”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hersh in the system of Robert et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, Robert et al does not disclose the following:
wherein the search criteria includes at least one of: a load to be hauled; an origin of the load; a shipping date for the load; and hauling requirements for the load.
However, Hersh (US 20050278063 A1) discloses in the Abstract “A search and sort routine produces resulting records based upon proximity, trailer type, proximity of the joined driver-trailer combination, carrier service region and pick-up and delivery date constraints. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hersh in the system of Robert et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, Robert et al does not disclose:
wherein identifying a list of potential cargo tractors to haul a particular load is based on an alignment of: the time information for the cargo tractor and the shipping date for the load; the location information for the cargo tractor and the origin of the load; and the cargo trailer characteristic information and the hauling requirements for the load.

However, Hersh (US 20050278063 A1) discloses in the Abstract “A search and sort routine produces resulting records based upon proximity, trailer type, proximity of the joined driver-trailer combination, carrier service region and pick-up and delivery date constraints. ; [0029] 2 Search and Selection Table - Key Criteria Close Proximity of equipment (trailer) to the shipment pick-up location Close proximity of the Truck/Driver combination to the trailer Equipment type (Specific or All) (for example, 53 ft refrig., 45 ft dry, 53 ft) States/Regions Serviced by Carrier Organization Pick-Up and Delivery Date Constraints Days of Service Constraints Sorted by Price or KPI (Shipper selects sort criteria”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hersh in the system of Robert et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 9, Robert et al does not disclose:
further comprising selecting a particular cargo tractor for use to haul the particular load.
However, Hersh discloses in [0031] Carriers who use the information system, sometimes called "members," have full use of the asset management functionality of the system including the ability to allocate their assets for the future to make them available for shipper view and selection for a desired shipment of goods.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hersh in the system of Robert et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 14, Robert et al does not disclose:
further comprising a tractor selector that selects a particular cargo tractor and driver pair based on matching availability with a load to be hauled. 
However, Hersh (US 20050278063 A1) discloses in the Abstract “The dynamic, predictive information system and method assigns shipping assets (drivers-tractors-trailers) from carriers to transport orders by shippers. Computer databases hold shipping asset data. Specific transport orders are electronically joined to specific driver-tractor-trailer combinations. A search and sort routine produces resulting records based upon proximity, trailer type, proximity of the joined driver-trailer combination, carrier service region and pick-up and delivery date constraints. The sort is by price or performance indicators which are pre-selected shipper ranges matched to historical shipping data from carriers”
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hersh in the system of Robert et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 20, Roberts et al does not disclose the following, however, Hersh discloses:
wherein the machine-readable storage medium comprises instructions to, following selection by a user, send a notification to management personnel of a selected cargo tractor, Field of the Invention: A search and sort routine produces resulting records based upon proximity, trailer type, proximity of the joined driver-trailer combination, carrier service region and pick-up and delivery date constraints. The sort is by price or performance indicators which are pre-selected shipper ranges matched to historical shipping data from carriers. The system books the carrier, the driver-tractor-trailer combination and the shipper to transport order with an electronic communications phase. In a truck lane scenario, the system joins a specific driver and a specific tractor and a non-specific trailer to a specific transport order. GPS data and electronic shipping document data from PDAs with the drivers is logged into the system and is viewable by the participants.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hersh in the system of Robert et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
May 10, 2022
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628